Exhibit 10.2

 

ALLIANT TECHSYSTEMS INC.

Defined Contribution Supplemental Executive Retirement Plan

Master Plan Document

 

As Amended and Restated
Effective July 1, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

Definitions

1

 

 

 

ARTICLE 2

Eligibility

4

 

 

 

2.1

Eligibility

4

2.2

Termination of a Participant’s Eligibility

4

 

 

 

ARTICLE 3

Company Contribution Amounts; Vesting; Crediting; Taxes

4

 

 

 

3.1

Company Contribution Amounts

4

3.2

Crediting of Amounts after Benefit Distribution

5

3.3

Vesting

5

3.4

Crediting and Debiting of Account Balances

6

3.5

FICA and Other Taxes

7

 

 

 

ARTICLE 4

Distribution of Benefits

7

 

 

 

4.1

Benefit Distribution Date

7

4.2

Actual Payment Date

7

4.3

Payment in Cash

7

 

 

 

ARTICLE 5

Beneficiary Designation

8

 

 

 

5.1

Beneficiary

8

5.2

Beneficiary Designation; Change; Spousal Consent

8

5.3

Receipt

8

5.4

No Beneficiary Designation

8

5.5

Doubt as to Beneficiary

8

5.6

Discharge of Obligations

8

 

 

 

ARTICLE 6

Leave of Absence

8

 

 

 

6.1

Paid Leave of Absence

8

6.2

Unpaid Leave of Absence

8

 

 

 

ARTICLE 7

Termination of Plan, Amendment or Modification

9

 

 

 

7.1

Termination of Plan

9

7.2

Amendment

9

7.3

Effect of Payment

9

 

--------------------------------------------------------------------------------


 

ARTICLE 8

Administration

9

 

 

 

8.1

Committee Duties

9

8.2

Agents

10

8.3

Binding Effect of Decisions

10

8.4

Indemnity

10

8.5

Employer Information

10

 

 

 

ARTICLE 9

Other Benefits and Agreements

10

 

 

 

9.1

Coordination with Other Benefits

10

 

 

 

ARTICLE 10

Trust

10

 

 

 

10.1

Establishment of the Trust

10

10.2

Interrelationship of the Plan and the Trust

10

10.3

Distributions From the Trust

10

 

 

 

ARTICLE 11

Claims Procedures

11

 

 

 

11.1

Presentation of Claim

11

11.2

Notification of Decision

11

11.3

Review of a Denied Claim

11

11.4

Decision on Review

11

11.5

Legal Action

12

11.6

Determinations

12

 

 

 

ARTICLE 12

Miscellaneous

12

 

 

 

12.1

Status of Plan

12

12.2

Unsecured General Creditor

12

12.3

Employer’s Liability

13

12.4

Nonassignability

13

12.5

Not a Contract of Employment

13

12.6

Furnishing Information

13

12.7

Terms

13

12.8

Captions

13

12.9

Governing Law

13

12.10

Notice

13

12.11

Successors

14

12.12

Spouse’s Interest

14

12.13

Validity

14

12.14

Incompetent

14

12.15

Deduction Limitation on Benefit Payments

14

12.16

Insurance

14

 

--------------------------------------------------------------------------------


 

ALLIANT TECHSYSTEMS INC.

DEFINED CONTRIBUTION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective July 1, 2013

 

Statement of Plan

 

ALLIANT TECHSYSTEMS INC., a Delaware corporation (hereinafter, the “Company”),
hereby creates a nonqualified, unfunded, deferred compensation plan for the
benefit of a select group of management and highly compensated employees whose
Company contributions for a Plan Year under the 401(k) Plan are limited by
section 401(a)(17) of the Code or as a result of the Participant’s deferrals
under the Nonqualified Deferred Compensation Plan.

 

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of the Company and its
subsidiaries. This Plan is nonqualified and unfunded for tax purposes and for
purposes of Title I of ERISA.

 

ARTICLE 1
Definitions

 

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1.1                               “Account Balance” shall mean, with respect to
a Participant, an entry on the records of the Employer equal to the sum of the
Participant’s Annual Accounts under this Plan. The Account Balance shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.

 

1.2                               “Administrator” shall mean the Company, the
Committee, and any person or committee of persons responsible for performing
administrative functions under this Plan.

 

1.3                               “Annual Accounts” shall mean, with respect to
a Participant, an entry on the records of the Employer equal to the following
amount, the sum of:  (i) the Participant’s Company 401(k) NEC Contribution
Amount and the Company 401(k) Matching Contribution Amount for any one Plan
Year, plus (ii) amounts credited or debited to such amounts pursuant to this
Plan, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Annual Accounts for such
Plan Year. The Annual Accounts shall be bookkeeping entries only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

 

1.4                               “Beneficiary” shall mean one or more persons,
trusts, estates or other entities, designated in accordance with Article 5, that
are entitled to receive benefits under this Plan upon the death of a
Participant.

 

1.5                               “Beneficiary Designation Form” shall mean the
form, which may be in electronic format, established from time to time by the
Senior Vice President of Human Resources that a Participant completes, signs and
returns to the Company to designate one or more Beneficiaries.

 

1.6                               “Benefit Distribution Date” shall mean the
date that triggers distribution of a Participant’s vested Account Balance.

 

A Participant’s Benefit Distribution Date shall be the earliest to occur of any
one of the following:

 

(a)                                 If the Participant experiences a Termination
of Employment, his or her Benefit Distribution Date shall be the later of (i)
the first day of the seventh month following the month in which the Participant

 

1

--------------------------------------------------------------------------------


 

experiences a Termination of Employment or (ii) the February 1 of the calendar
year following the calendar year in which the Participant experiences a
Termination of Employment; or

 

(b)                                 As soon as administratively practicable
after the Company is provided with proof that is satisfactory to the Senior Vice
President of Human Resources of the Participant’s death, if the Participant dies
prior to the complete distribution of his or her vested Account Balance.

 

1.7                               “Board” shall mean the board of directors of
the Company.

 

1.8                               “Claimant” shall have the meaning set forth in
Section 11.1.

 

1.9                               “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time.

 

1.10                        “Committee” shall mean the Personnel and
Compensation Committee (also known as the “P&C”) of the Board of Directors of
the Company or any successor committee of the Board.

 

1.11                        “Company” shall mean ALLIANT TECHSYSTEMS INC., a
Delaware corporation, and any successor to all or substantially all of the
Company’s assets or business.

 

1.12                        “Company Contribution Account” shall mean (i) the
sum of the Participant’s Company 401(k) NEC Contributions and Company 401(k)
Matching Contributions under this Plan, plus (ii) amounts credited or debited to
the Participant’s Company Contribution Account in accordance with this Plan,
less (iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Participant’s Company Contribution
Account.

 

1.13                        “Company Contribution Amounts” shall mean, for any
one Plan Year, the amount determined in accordance with Section 3.1.

 

1.14                        “Company 401(k) Matching Contributions” shall mean
the sum of the Participant’s Company 401(k) Matching Contribution Amounts under
this Plan for all Plan Years.

 

1.15                        “Company 401(k) Matching Contribution Amounts” shall
mean, for any one Plan Year, the amount determined in accordance with Section
3.1(b).

 

1.16                        “Company 401(k) NEC Contributions” shall mean the
sum of the Participant’s Company 401(k) NEC Contribution Amounts under this Plan
for all Plan Years.

 

1.17                        “Company 401(k) NEC Contribution Amounts” shall
mean, for any one Plan Year, the amount determined in accordance with Section
3.1(a).

 

1.18                        “Deduction Limitation” shall mean the limitation on
a benefit that may otherwise be distributable pursuant to the provisions of this
Plan, as set forth in Section 12.15.

 

1.19                        “Employee” shall mean a person who is an employee of
any Employer.

 

1.20                        “Employer(s)” shall mean the Company and/or any of
its subsidiaries (now in existence or hereafter formed or acquired) that have
employees who participate in the Plan.

 

1.21                        “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

1.22                        “401(k) Plan Before Tax Contributions” shall mean
elective salary reduction deferral amounts made on a before tax basis on behalf
of eligible participants under the 401(k) Plan.

 

1.23                        “401(k) Plan Matching Contributions” shall mean
employer contributions made on behalf of eligible participants in the 401(k)
Plan, which are based on a specified percentage of the Participant’s 401(k) Plan
Before Tax Contributions and Roth 401(k) Plan Contributions, if any, under the
401(k) Plan.

 

1.24                        “401(k) Plan NEC” shall mean any non-elective
contribution made on behalf of eligible participants under the 401(k) Plan that
is based on age and service points.

 

2

--------------------------------------------------------------------------------


 

1.25                        “401(k) Plan NEC Percentage” shall mean the
percentage of Recognized Compensation used for purposes of determining an
eligible participant’s 401(k) NEC (as may be amended under the 401(k) Plan from
time to time) and which is currently one of the following:

 

Points
(As defined in the 401(k) Plan)

 

Percentage

 

Less than 40

 

2.5

%

40 to 59

 

3.0

%

60 or more

 

4.0

%

 

1.26                        “401(k) Plan” shall mean the ALLIANT TECHSYSTEMS
INC. 401(k) Plan, as amended from time to time.

 

1.27                        “Investment Election Form” shall mean the form,
which may be in electronic format, established from time to time by the PRC that
a Participant completes, signs and returns to the Company to make an election
under the Plan.

 

1.28                        “Nonqualified Deferred Compensation Plan” shall mean
the ALLIANT TECHSYSTEMS INC. Nonqualified Deferred Compensation Plan, as amended
from time to time.

 

1.29                        “Participant” shall mean any Employee who is
eligible to participate in the Plan.

 

1.30                        “Plan” shall mean the ALLIANT TECHSYSTEMS INC.
Defined Contribution Supplemental Executive Retirement Plan, which shall be
evidenced by this instrument, as it may be amended from time to time.

 

1.31                        “Plan Year” shall mean a period beginning on January
1 of each calendar year and continuing through December 31of such calendar year.

 

1.32                        “PRC” shall mean the ATK Pension and Retirement
Committee.

 

1.33                        “Recognized Compensation” shall mean, for the period
in which such amounts are paid, Recognized Compensation as defined under the
401(k) Plan (as amended from time to time); provided, however, that in
determining a Participant’s Recognized Compensation for purposes of this Plan
there shall be included: (i) deferrals under the Nonqualified Deferred
Compensation Plan to the extent that such compensation would have been
recognized as Recognized Compensation under the 401(k) Plan in the Plan Year
that it would have been paid had there been no deferral, and (ii) compensation
that would have been recognized as Recognized Compensation under the 401(k) Plan
for the Plan Year in which paid without regard to the dollar limitation in
effect under section 401(a)(17) of the Code.

 

1.34                        “Roth 401(k) Plan Contributions” shall mean elective
salary reduction deferral amounts made on a Roth 401(k) after tax basis on
behalf of eligible participants under the 401(k) Plan.

 

1.35                        “Section 16 Officer” shall mean an “officer” of the
Company as defined in the rules promulgated under Section 16 of the Securities
Exchange Act of 1934, as amended.

 

1.36                        “Senior Vice President of Human Resources” shall
mean the most senior officer of the Company in charge of the human resources
function at the time the action is taken with respect to the Plan.

 

1.37                        “Terminate the Plan” or “Termination of the Plan”
shall mean a determination by the Committee that all Participants shall no
longer be eligible to participate in the Plan and that Participants shall no
longer be eligible to receive Company contributions under this Plan.

 

1.38                        “Termination of Employment” shall mean the
separation from service with all Employers and all entities treated as members
of the same controlled group with any Employer under Section 414(b) or (c) of
the Code, voluntarily or involuntarily, for any reason other than death or an
authorized leave of absence. Controlled group membership shall be determined by
substituting “at least 50 percent” for “at least 80 percent” each place it
appears in section

 

3

--------------------------------------------------------------------------------


 

1563(a)(1), (2) and (3) of the Code, and by substituting “at least 50 percent”
for “at least 80 percent” each place it appears in Treas. Reg. §1.414(c)-2.

 

1.39                        “Trust” shall mean one or more trusts established by
the Company in accordance with Article 10.

 

1.40                        “Vesting Service” shall mean an Employee’s period of
“Vesting Service” as determined under the 401(k) Plan.

 

ARTICLE 2
Eligibility

 

2.1                               Eligibility. An employee of the Employer shall
be eligible to receive a credit in accordance with Section 3.1 for a Plan Year
if the employee:  (i) is a participant in the 401(k) Plan and his or her 401(k)
Plan NEC for the Plan Year is reduced by section 401(a)(17) of the Code; (ii) is
a participant in the 401(k) Plan and the Nonqualified Deferred Compensation Plan
and his or her 401(k) Plan NEC for the Plan Year is reduced due to the
employee’s deferrals under the Nonqualified Deferred Compensation Plan, or (iii)
is a participant in the 401(k) Plan whose combined 401(k) Plan Before Tax
Contributions and Roth 401(k) Plan Contributions under the 401(k) Plan equal or
exceed the “applicable dollar amount” under Section 402(g)(i)(B) of the Code for
a given Plan Year and whose Recognized Compensation for that Plan Year exceeds
the annual compensation limit in effect for such Plan Year under Section
401(a)(17) of the Code.

 

2.2                               Termination of a Participant’s Eligibility. In
the event that a Participant is no longer eligible to receive credits under this
Plan, the Participant’s Account Balance shall continue to be governed by the
terms of this Plan until such time as the Participant’s Account Balance is paid
in accordance with the terms of this Plan.

 

ARTICLE 3

Company Contribution Amounts;
Vesting; Crediting; Taxes

 

3.1                               Company Contribution Amounts.  The Company
shall make contributions to the Plan as follows:

 

(a)                                 Company 401(k) NEC Contribution Amounts.  If
a Participant is eligible for a 401(k) Plan NEC for any Plan Year, a
Participant’s Company 401(k) NEC Contribution Amount under this Plan for that
Plan Year shall be equal to:

 

(1)                                 a credit equal to the Participant’s 401(k)
Plan NEC Percentage multiplied by the Participant’s Recognized Compensation for
the Plan Year, if any, in excess of the annual compensation limit in effect for
such Plan Year under section 401(a)(17) of the Code; and

 

(2)                                 a credit equal to the Participant’s 401(k)
Plan NEC Percentage multiplied by the Recognized Compensation, if any, the
Participant deferred under the Nonqualified Deferred Compensation Plan to the
extent that such compensation would have been recognized as “Recognized
Compensation” under the 401(k) Plan in the Plan Year that it would have been
paid had there been no deferral under the Nonqualified Deferred Compensation
Plan.

 

(b)                                 Company 401(k) Matching Contribution
Amounts. If a Participant’s 401(k) Plan Before Tax and Roth 401(k) Plan
Contributions to the 401(k) Plan equal or exceed the maximum “applicable dollar
amount” as in effect under Section 402(g)(i)(B) of the Code for a given Plan
Year (without regard to any additional “catch up” contributions permitted under
Section 414(v) of the Code), the Participant’s Company 401(k) Matching
Contribution Amount under this Plan for the Plan Year shall be equal to four and
one-half percent (4½%) of the Participant’s Recognized Compensation for the Plan
Year, if any, in excess of the annual compensation limit in effect for such Plan
Year under Section 401(a)(17) of the Code.  If the Participant has not
contributed the maximum applicable dollar amount in effect under

 

4

--------------------------------------------------------------------------------


 

Code §402(g) for the Plan Year, the Participant’s Company 401(k) Matching
Contribution Amount under this Plan for the Plan Year is zero (0).

 

3.2                               Crediting of Amounts after Benefit
Distribution. Notwithstanding any provision in this Plan to the contrary, if the
complete distribution of a Participant’s vested Account Balance occurs prior to
the date on which any portion of the Company Contribution Amount would otherwise
be credited to the Participant’s Account Balance, such amounts shall not be
credited to the Participant’s Account Balance, but shall be paid to the
Participant in a single lump sum as soon as administratively practicable after
the amount can be determined.

 

3.3                               Vesting.  If a Participant either dies,
attains age 65 or becomes Totally Disabled (as defined in the 401(k) Plan) while
employed by the Company, he or she shall be fully (100%) vested in his or her
Account Balance under the Plan.  In addition, all Participants who are actively
employed by the Company shall become fully (100%) vested in their Account
Balance under the Plan if the Company experiences a “Change in Control” (as
defined in the Alliant Techsystems Inc. Pension & Retirement Plan).

 

Otherwise, a Participant shall become vested in his or her Company NEC
Contributions under this Plan (adjusted as provided in Sec. 3.4 herein) in
accordance with the following schedule:

 

Years of Vesting Service Completed

 

NEC Vested Percentage

 

Less than three

 

0

%

Three or more

 

100

%

 

Also, a Participant shall otherwise become vested in his or her Company Matching
Contributions under this Plan (adjusted as provided in Sec. 3.4 herein) in
accordance with the following schedule:

 

Years of Vesting Service Completed

 

Matching Contribution
Vested Percentage

 

Less than one

 

0

%

One or more

 

100

%

 

Notwithstanding the foregoing, all benefits under this Plan shall be permanently
forfeited upon the determination by the PRC (or by the Committee for Section 16
Officers) that the Participant, either before or after Termination of
Employment:

 

(a)                                 engaged in a criminal or fraudulent conduct
resulting in material harm to the Company or an affiliate of the Company; or

 

(b)                                 made an unauthorized disclosure to any
competitor of any material confidential information, trade information or trade
secrets of the Company or an affiliate of the Company; or

 

(c)                                  provided Company or an affiliate of Company
with materially false reports concerning his or her business interests or
employment; or

 

(d)                                 made materially false representations which
are relied upon by Company or an affiliate of Company in furnishing information
to an affiliate, partner, stockholders, accountants, auditor, a stock exchange,
the Securities and Exchange Commission or any regulatory or governmental agency;
or

 

(e)                                  maintained an undisclosed, unauthorized and
material conflict of interest in the discharge of the duties owed by him or her
to the Company or an affiliate of the Company; or

 

5

--------------------------------------------------------------------------------


 

(f)                                   engaged in conduct causing a serious
violation of state or federal law by Company or an affiliate of Company; or

 

(g)                                  engaged in theft of assets or funds of the
Company or an affiliate of the Company; or

 

(h)                                 has been convicted of any crime which
directly or indirectly arose out of his her employment relationship with the
Company or an affiliate of the Company or materially affected his or her ability
to discharge the duties of his or her employment with the Company or an
affiliate of the Company; or

 

(i)                                     engaged during his or her employment
with an Employer or within two (2) years after termination of employment with an
Employer in any employment with a competitor, or engaged in any activity in
competition with the Company, without the consent of the Company.

 

3.4                               Crediting and Debiting of Account Balances. In
accordance with, and subject to, the rules and procedures that are established
from time to time by the PRC, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

(a)                                 Measurement Funds. The Participant may elect
one or more of the measurement funds selected by the PRC, in its sole
discretion, which are based on certain mutual funds or other collective
investment vehicles (the “Measurement Funds”), for the purpose of crediting or
debiting additional amounts to his or her Account Balance. As necessary, the PRC
may, in its sole discretion, discontinue, substitute or add a Measurement Fund.
Each such action will take effect as of the first day of the first calendar
quarter that begins at least 30 days after the day on which the PRC gives
Participants advance written notice of such change. Notwithstanding the above,
no Measurement Fund shall be based primarily on common stock or other securities
of the Company.

 

(b)                                 Election of Measurement Funds. A
Participant, in connection with his or her initial commencement of participation
in the Plan, shall elect, on the Investment Election Form, one or more
Measurement Fund(s) (as described in Section 3.4(a) above) to be used to
determine the amounts to be credited or debited to his or her Account Balance.
If a Participant does not elect any of the Measurement Funds as described in the
previous sentence, the Participant’s Account Balance shall automatically be
allocated into the Measurement Fund as determined by the PRC from time to time,
in its sole discretion. The Participant may (but is not required to) elect, by
submitting an Investment Election Form to the Company that is accepted by the
Company, to add or delete one or more Measurement Fund(s) to be used to
determine the amounts to be credited or debited to his or her Account Balance,
or to change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply as of the first business
day that is administratively practicable, and shall continue thereafter for each
subsequent day in which the Participant participates in the Plan, unless changed
in accordance with the previous sentence.

 

(c)                                  Proportionate Allocation. In making any
election described in Section 3.4(b) above, the Participant shall specify on the
Investment Election Form, in increments of 1%, the percentage of his or her
Account Balance or Measurement Fund, as applicable, to be allocated/reallocated.

 

(d)                                 Crediting or Debiting Method. The
performance of each Measurement Fund (either positive or negative) will be
determined on a daily basis based on the manner in which such Participant’s
Account Balance has been hypothetically allocated among the Measurement Funds by
the Participant.

 

6

--------------------------------------------------------------------------------


 

(e)                                  No Actual Investment. Notwithstanding any
other provision of this Plan that may be interpreted to the contrary, the
Measurement Funds are to be used for measurement purposes only, and a
Participant’s election of any such Measurement Fund, the allocation of his or
her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any such Measurement Fund. In the event that the Company
or the Trustee (as that term is defined in the Trust), in its own discretion,
decides to invest funds in any or all of the investments on which the
Measurement Funds are based, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

 

3.5                               FICA and Other Taxes.

 

(a)                                 Company Contribution Account. When a
Participant’s Annual Account is credited with a Company Contribution Amount (or,
if such amount is subject to a vesting schedule, when such Participant is vested
in such amount), the Participant’s Employer(s) shall withhold, in a manner
determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Company Contribution Amount. If necessary, the Company
may reduce the vested portion of the Participant’s Company Contribution Account,
as applicable, in order to comply with this Section 3.5.

 

(b)                                 Distributions. The Participant’s
Employer(s), or the trustee of the Trust, shall withhold from any payments made
to a Participant under this Plan all federal, state and local income, employment
and other taxes required to be withheld by the Employer(s), or the trustee of
the Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer(s) and the trustee of the
Trust.

 

ARTICLE 4

Distribution of Benefits

 

4.1                               Benefit Distribution Date. A Participant who
dies or experiences a Termination of Employment shall receive his or her vested
Account Balance, calculated as of the close of business on the Participant’s
Benefit Distribution Date. If the calculation date is not a business day, then
such calculation shall be made on the immediately preceding business day.

 

4.2                               Actual Payment Date. The Account Balance shall
be paid to the Participant (or the Participant’s Beneficiary(ies), as
applicable) in a lump sum payment no later than 60 days after the Participant’s
Benefit Distribution Date in the event of a Termination of Employment, and in
the event of death, no later than the later of 90 days after the date of death
or the last day of the calendar year in which death occurs.

 

4.3                               Payment in Cash. Payment of a Participant’s
Account Balance shall be made in cash.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 5

Beneficiary Designation

 

5.1                               Beneficiary. Each Participant shall have the
right, at any time, to designate his or her Beneficiary(ies) (both primary as
well as contingent) to receive any benefits payable under the Plan to a
beneficiary upon the death of a Participant. The Beneficiary designated under
this Plan may be the same as or different from the Beneficiary designation under
any other plan of an Employer in which the Participant participates.

 

5.2                               Beneficiary Designation; Change; Spousal
Consent. A Participant shall designate his or her Beneficiary by completing and
signing the Beneficiary Designation Form, and returning it to the Company. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Company’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Senior Vice President of Human Resources may, in his or her sole discretion,
determine that spousal consent is required to be provided in a form designated
by the Senior Vice President of Human Resources, executed by such Participant’s
spouse and returned to the Company. Upon the acceptance by the Company of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled. The Company shall be entitled to rely on the last Beneficiary
Designation Form filed by the Participant and accepted by the Company prior to
his or her death.

 

5.3                               Receipt. No designation or change in
designation of a Beneficiary shall be effective until received by the Company in
accordance with rules established by the Company.

 

5.4                               No Beneficiary Designation. If a Participant
fails to designate a Beneficiary as provided in Sections 5.1, 5.2 and 5.3 above
or, if all designated Beneficiaries predecease the Participant or die prior to
complete distribution of the Participant’s benefits, then the Participant’s
designated Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.

 

5.5                               Doubt as to Beneficiary. If the Senior Vice
President of Human Resources has any doubt as to the proper Beneficiary to
receive payments pursuant to this Plan, he or she shall have the right,
exercisable in his or her discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to his or her satisfaction.

 

5.6                               Discharge of Obligations. The payment of
benefits under the Plan to a Beneficiary (as the Beneficiary is determined by
the Senior Vice President of Human Resources) shall fully and completely
discharge the Company, the Employer, the Committee, the PRC and the Vice
President of Human Resources from all further obligations under this Plan with
respect to the Participant.

 

ARTICLE 6
Leave of Absence

 

6.1                               Paid Leave of Absence. If a Participant is
authorized by the Participant’s Employer to take a paid leave of absence from
the employment of the Employer, the Participant shall remain in the Plan until
the Participant becomes eligible for the benefits as provided in Article 4 in
accordance with the provisions of that Article.

 

6.2                               Unpaid Leave of Absence. If a Participant is
authorized by the Participant’s Employer to take an unpaid leave of absence from
the employment of the Employer for any reason, the Participant shall remain in
the Plan until the Participant becomes eligible for the benefits as provided in
Article 4 in accordance with the provisions of that Article.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 7

Termination of Plan, Amendment or Modification

 

7.1                               Termination of Plan. Although the Company
anticipates that it will continue the Plan for an indefinite period of time,
there is no guarantee that the Company will continue the Plan or will not
terminate the Plan at any time in the future. Accordingly, the Company reserves
the right to Terminate the Plan (as defined in Section 1.37). In the event of a
Termination of the Plan, the Measurement Funds available to Participants
following the Termination of the Plan shall be comparable in number and type to
those Measurement Funds available to Participants in the Plan Year preceding the
Plan Year in which the Termination of the Plan is effective. Following a
Termination of the Plan, Participant Account Balances shall remain in the Plan
until the Participant becomes eligible for the benefits provided in Article 4 in
accordance with the provisions of that Article. The Termination of the Plan
shall not adversely affect any Participant or Beneficiary who has become
entitled to the payment of any benefits under the Plan as of the date of
termination; provided, however, the Company shall have the right, in its sole
discretion, and notwithstanding any elections made by the Participant, to
immediately pay all benefits in a lump sum following such Termination of the
Plan, if (i)(A) Termination is not proximate to a downturn in the financial
health of the Company, (B) the Company terminates all arrangements required to
be aggregated with the Plan pursuant to Code Section 409A, (C) lump sum payments
are made between 12 and 24 months following Termination of the Plan, and (D) the
Company does not establish a new plan that would have been aggregated with the
Plan for purposes of Code Section 409A within three years following Termination
of the Plan, or (ii) Termination is in connection with dissolution or change in
control of the Company, or such other circumstances permitted by applicable
guidance, and in accordance with such other corresponding conditions required by
Code Section 409A and regulations or other guidance issued thereunder.

 

7.2                               Amendment.

 

(a)                                 The Committee may, at any time, amend or
modify the Plan in whole or in part. Notwithstanding the foregoing, no amendment
shall be effective to decrease the value of a Participant’s vested Account
Balance in existence at the time the amendment is made. In no event shall the
Company, the Employer, the PRC or the Committee be responsible for any decline
in a Participant’s Account Balance as a result of the selection,
discontinuation, addition, substitution, crediting or debiting of the
Measurement Funds pursuant to Section 3.4.

 

(b)                                 Notwithstanding any provision of the Plan to
the contrary, in the event that the Committee determines that any provision of
the Plan may cause amounts deferred under the Plan to become immediately taxable
to any Participant under Code Section 409A, and related guidance, the Committee
may (i) adopt such amendments to the Plan and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Committee determines necessary or appropriate to preserve the intended tax
treatment of the Plan benefits provided by the Plan and/or (ii) take such other
actions as the Committee determines necessary or appropriate to comply with the
requirements of Code Section 409A, and related guidance.

 

7.3                               Effect of Payment. The full payment of the
Participant’s vested Account Balance under Article 4 of the Plan shall
completely discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan.

 

ARTICLE 8
Administration

 

8.1                               Committee Duties. Except as otherwise provided
in this Plan, this Plan shall be administered by the Committee. The Committee
shall also have the discretion and authority to (i) make, amend, interpret and

 

9

--------------------------------------------------------------------------------


 

enforce all appropriate rules and regulations for the administration of this
Plan and (ii) decide or resolve any and all questions including interpretations
of this Plan, as may arise in connection with the Plan. When making a
determination or calculation, the Company, Committee and the Senior Vice
President of Human Resources, as applicable, shall be entitled to rely on
information furnished by a Participant.

 

8.2                               Agents. In the administration of this Plan,
the Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to any Employer.

 

8.3                               Binding Effect of Decisions. The decision or
action of the Administrator with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 

8.4                               Indemnity. All Employers shall indemnify and
hold harmless the members of the Committee, the PRC, the Senior Vice President
of Human Resources, any Employee to whom duties have been or may be delegated
under this Plan, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of an individual’s willful misconduct.

 

8.5                               Employer Information. To enable the Committee
and/or Administrator to perform its functions, the Company and each Employer
shall supply full and timely information to the Committee and/or Administrator,
as the case may be, on all matters relating to the compensation of its
Participants, the date and circumstances of the death or Termination of
Employment of its Participants, and such other pertinent information as the
Committee or Administrator may reasonably require.

 

ARTICLE 9

Other Benefits and Agreements

 

9.1                               Coordination with Other Benefits. The benefits
provided for a Participant and Participant’s Beneficiary under the Plan are in
addition to any other benefits available to such Participant under any other
plan or program for employees of the Participant’s Employer. The Plan shall
supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.

 

ARTICLE 10
Trust

 

10.1                        Establishment of the Trust. In order to provide
assets from which to fulfill the obligations of the Participants and their
beneficiaries under the Plan, the Company may establish a trust by a trust
agreement with a third party, the trustee, to which each Employer may, in its
discretion, contribute cash or other property to provide for the benefit
payments under the Plan, (the “Trust”).

 

10.2                        Interrelationship of the Plan and the Trust. The
provisions of the Plan shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Company to the
assets transferred to the Trust. The Company shall at all times remain liable to
carry out its obligations under the Plan.

 

10.3                        Distributions From the Trust. The Company’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution shall reduce the
Company’s obligations under this Plan.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 11

Claims Procedures

 

11.1                        Presentation of Claim. Any Participant or
Beneficiary of a deceased Participant (such Participant or Beneficiary being
referred to below as a “Claimant”) may deliver to the PRC (or in the case of a
Section 16 Officer, the Committee) a written claim for a determination with
respect to the amounts distributable to such Claimant from the Plan. If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within 60 days after such notice was received by the Claimant. All
other claims must be made within 180 days of the date on which the event that
caused the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

 

11.2                        Notification of Decision. The PRC (or in the case of
a Section 16 Officer, the Committee) shall consider a Claimant’s claim within a
reasonable time, but no later than 90 days after receiving the claim. If the PRC
or the Committee, as applicable, determines that special circumstances require
an extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
90-day period. In no event shall such extension exceed a period of 90 days from
the end of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the PRC or
the Committee expects to render the benefit determination. The PRC or the
Committee, as applicable, shall notify the Claimant in writing:

 

(a)                                 that the Claimant’s requested determination
has been made, and that the claim has been allowed in full; or

 

(b)                                 that the PRC or the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

 

(i)                                     the specific reason(s) for the denial of
the claim, or any part of it;

 

(ii)                                  specific reference(s) to pertinent
provisions of the Plan upon which such denial was based;

 

(iii)                               a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;

 

(iv)                              an explanation of the claim review procedure
set forth in Section 11.3 below; and

 

(v)                                 a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

 

11.3                        Review of a Denied Claim. On or before 60 days after
receiving a notice from the PRC (or in the case of a Section16 Officer, the
Committee) that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the PRC or the
Committee, as applicable, a written request for a review of the denial of the
claim. The Claimant (or the Claimant’s duly authorized representative):

 

(a)                                 may, upon request and free of charge, have
reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits;

 

(b)                                 may submit written comments or other
documents; and/or

 

(c)                                  may request a hearing, which the PRC or the
Committee (as applicable), in its sole discretion, may grant.

 

11.4                        Decision on Review. The PRC (or in the case of a
Section 16 Officer, the Committee) shall render its decision on review promptly,
and no later than 60 days after the receipt of the Claimant’s written request

 

11

--------------------------------------------------------------------------------


 

for a review of the denial of the claim. If the PRC or the Committee, as
applicable, determines that special circumstances require an extension of time
for processing the claim, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial 60-day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the PRC or the Committee, as
applicable, expects to render the benefit determination. In rendering its
decision, the PRC or the Committee, as applicable, shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The decision must be written
in a manner calculated to be understood by the Claimant, and it must contain:

 

(a)                                 specific reasons for the decision;

 

(b)                                 specific reference(s) to the pertinent Plan
provisions upon which the decision was based;

 

(c)                                  a statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits; and

 

(d)                                 a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a).

 

11.5                        Legal Action. A Claimant’s compliance with the
foregoing provisions of this Article 11 is a mandatory prerequisite to a
Claimant’s right to commence any legal action with respect to any claim for
benefits under this Plan. Any legal action must be brought within two years
after the Claimant knew or should have known of the principal facts on which the
claim is based or, if earlier, 90 days after the procedure under this Article 11
is completed.

 

11.6                        Determinations. Benefits under the Plan will be paid
only if the PRC (or in the case of a Section 16 Officer, the Committee) decides
in its discretion that the applicant is entitled to them. The PRC or the
Committee, as applicable, has discretionary authority to grant or deny benefits
under the Plan. The PRC shall have the sole discretion, authority and
responsibility to interpret and construe this Plan Statement and all relevant
documents and information, and to determine all factual and legal questions
under the Plan, in relation to a person’s (other than a Section 16 Officer)
claim for benefits. The Committee shall have the sole discretion, authority and
responsibility to interpret and construe this Plan Statement and all relevant
documents and information, and to determine all factual and legal questions
under the Plan, including but not limited to the entitlement of all persons to
benefits and the amounts of their benefits. The Committee’s discretionary
authority shall include all matters arising under the Plan.

 

ARTICLE 12
Miscellaneous

 

12.1                        Status of Plan. The Plan is intended to be a plan
that is not qualified within the meaning of Code Section 401(a) and that “is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees” within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).
The Plan shall be administered and interpreted (i) to the extent possible in a
manner consistent with that intent and (ii) in accordance with Code Section 409A
and other applicable tax law, including but not limited to Treasury Regulations
promulgated pursuant to Code Section 409A.

 

12.2                        Unsecured General Creditor. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Company. For
purposes of the payment of benefits under this Plan, any and all of the
Company’s assets shall be, and

 

12

--------------------------------------------------------------------------------


 

remain, the general, unpledged unrestricted assets of the Company. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.

 

12.3                        Employer’s Liability. The Company’s liability for
the payment of benefits shall be defined only by the Plan. The Company shall
have no obligation to a Participant under the Plan except as expressly provided
in the Plan.

 

12.4                        Nonassignability. Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are expressly declared to
be, unassignable and non-transferable. No part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise (including without limitation any domestic
relations order, whether or not a “qualified domestic relations order” under
section 414(p) of the Code and section 206(d) of ERISA) before the Account
Balance is distributed to the Participant or Beneficiary.

 

12.5                        Not a Contract of Employment. The terms and
conditions of this Plan shall not be deemed to constitute a contract of
employment between the Company or any Employer and the Participant. Such
employment is hereby acknowledged to be an “at will” employment relationship
that can be terminated at any time for any reason, or no reason, with or without
cause, and with or without notice, unless expressly provided in a written
employment agreement. Nothing in this Plan shall be deemed to give a Participant
the right to be retained in the service of the Company or any Employer or to
interfere with the right of the Company or any Employer to discipline or
discharge the Participant at any time.

 

12.6                        Furnishing Information. A Participant or his or her
Beneficiary will cooperate with the Company by furnishing any and all
information requested by the Company and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, including but not limited to taking such physical
examinations as the Company may deem necessary.

 

12.7                        Terms. Whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply.

 

12.8                        Captions. The captions of the articles, sections and
paragraphs of this Plan are for convenience only and shall not control or affect
the meaning or construction of any of its provisions.

 

12.9                        Governing Law. Subject to ERISA, the provisions of
this Plan shall be construed and interpreted according to the internal laws of
the State of Minnesota without regard to its conflicts of laws principles.

 

12.10                 Notice. Any notice or filing required or permitted to be
given to the Company under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

ALLIANT TECHSYSTEMS INC.

Attn: ATK Retirement Department

7480 Flying Cloud Drive, MN05-2E

Eden Prairie, MN 55344

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

13

--------------------------------------------------------------------------------


 

12.11                 Successors. The provisions of this Plan shall bind and
inure to the benefit of the Company and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

12.12                 Spouse’s Interest. The interest in the benefits hereunder
of a spouse of a Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse in any manner, including but not limited to such spouse’s will, nor shall
such interest pass under the laws of intestate succession.

 

12.13                 Validity. In case any provision of this Plan shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein.

 

12.14                 Incompetent. If the Senior Vice President of Human
Resources determines in its discretion that a benefit under this Plan is to be
paid to a minor, a person declared incompetent or to a person incapable of
handling the disposition of that person’s property, he or she may direct payment
of such benefit to the guardian, legal representative or person having the care
and custody of such minor, incompetent or incapable person. The Senior Vice
President of Human Resources may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

12.15                 Deduction Limitation on Benefit Payments. The Company may
determine that as a result of the application of the limitation under Code
Section 162(m), a distribution payable to a Participant pursuant to this Plan
would not be deductible if such distribution were made at the time required by
the Plan. If the Company makes such a determination, then the distribution shall
not be paid to the Participant until such time as the distribution first becomes
deductible. The amount of the distribution shall continue to be adjusted in
accordance with Section 3.4 above until it is distributed to the Participant.
The amount of the distribution, plus amounts credited or debited thereon, shall
be paid to the Participant or his or her Beneficiary (in the event of the
Participant’s death) at the earliest possible date, as determined by the
Company, on which the deductibility of compensation paid or payable to the
Participant for the taxable year of the Company during which the distribution is
made will not be limited by Section 162(m). Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law, including but not limited to
guidance issued after the effective date of this Plan.

 

12.16                 Insurance. The Company, on its own behalf or on behalf of
the trustee of the Trust, and, in its sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Trust may choose. The Company or the trustee of the Trust, as the case may
be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Company shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Company has applied for insurance.

 

14

--------------------------------------------------------------------------------